



EXHIBIT 10.5






















LEASE






BETWEEN






THE IRVINE COMPANY LLC






AND






5 ARCHES, LLC







--------------------------------------------------------------------------------





LEASE
(Short Form)






THIS LEASE is made as of January 27, 2015, by and between THE IRVINE COMPANY
LLC, a Delaware limited liability company, hereafter called “Landlord,” and 5
ARCHES, LLC, a California limited liability company, hereafter called “Tenant.”




ARTICLE 1. BASIC LEASE PROVISIONS




Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.


1.
Tenant’s Trade Name: N/A



2.Premises:
Suite Nos. 490 (“Suite 490”) and 1150 (“Suite 1150”). Suite 490 and Suite 1150
shall collectively be referred to herein as the “Premises”
Address of Building:
19800 MacArthur Boulevard, Irvine, CA 92612
Project Description:
Newport Gateway

(The Premises are more particularly described in Section 2.1).


3.
Use of Premises: General office and for no other use.



4.
Estimated Commencement Date for Suite 1150: 13 weeks following the full and
final execution of this Lease

    
Estimated Commencement Date for Suite 490: 6 weeks following the Commencement
Date for Suite 1150


5.
Lease Term: 72 months, plus such additional days as may be required to cause
this Lease to expire on the final day of the calendar month (it being understood
the Term for Suite 490, although co-terminus with Suite 1150, shall be slightly
less in accordance with Item 6.B. below).



6.
Basic Rent:



A.
The Monthly Basic Rent payable with respect to Suite 1150 is the following:



Months of Term
or Period
Monthly Rate Per Rentable Square Foot
Monthly Basic Rent (rounded to the nearest dollar)
1 to 12
$2.27
$16,503.00
13 to 24
$2.37
$17,230.00
25 to 36
$2.48
$18,030.00
37 to 48
$2.59
$18,829.00
49 to 60
$2.71
$19,702.00
61 to 72
$2.83
$20,574.00



Notwithstanding the above schedule of Basic Rent to the contrary, as long as
Tenant is not in monetary Default (as defined in Section 14.1) under this Lease
beyond all applicable notice and cure periods, Tenant shall be entitled to an
abatement of 2 full calendar months of Basic Rent in the aggregate amount of
$33,006.00 (i.e. $16,503.00 per month) (the “Suite 1150 Abated Basic Rent”) for
the 1st and 2nd full calendar months of the Term for Suite 1150 (the “Suite 1150
Abatement Period”). In the event of a monetary Tenant Default at any time during
the Term for Suite 1150 beyond all applicable notice and cure periods, all Suite
1150 Abated Basic Rent shall immediately become due and payable. The payment by
Tenant of the Suite 1150 Abated Basic Rent in the event of a Default shall not
limit or affect any of Landlord's other rights, pursuant to this Lease or at law
or in equity.





--------------------------------------------------------------------------------





Only Basic Rent shall be abated during the Suite 1150 Abatement Period and all
other additional rent and other costs and charges specified in this Lease shall
remain as due and payable pursuant to the provisions of this Lease.


B.
The Monthly Basic Rent payable with respect to Suite 490 is the following:



Months of Term
or Period
Monthly Rate Per Rentable Square Foot
Monthly Basic Rent (rounded to the nearest dollar)
Commencement Date for Suite 490 to 12th month following the Commencement Date
for Suite 1150
$2.18
$4,558.00
13 to 24
$2.28
$4,767.00
25 to 36
$2.38
$4,977.00
37 to 48
$2.49
$5,207.00
49 to 60
$2.60
$5,437.00
61 to 72
$2.72
$5,688.00



Notwithstanding the above schedule of Basic Rent to the contrary, as long as
Tenant is not in monetary Default (as defined in Section 14.1) under this Lease
beyond all applicable notice and cure periods, Tenant shall be entitled to an
abatement of 2 full calendar months of Basic Rent in the aggregate amount of
$9,116.00 (i.e. $4,558.00 per month) (the “Suite 490 Abated Basic Rent”) for the
1st and 2nd full calendar months of the Term for Suite 490 (the “Suite 490
Abatement Period”). In the event of a monetary Tenant Default at any time during
the Term for Suite 490 beyond all applicable notice and cure periods, all Suite
490 Abated Basic Rent shall immediately become due and payable. The payment by
Tenant of the Suite 490 Abated Basic Rent in the event of a Default shall not
limit or affect any of Landlord's other rights, pursuant to this Lease or at law
or in equity. Only Basic Rent shall be abated during the Suite 490 Abatement
Period and all other additional rent and other costs and charges specified in
this Lease shall remain as due and payable pursuant to the provisions of this
Lease.




7.
Property Tax Base: The Property Taxes per rentable square foot incurred by
Landlord and attributable to the twelve month period ending June 30, 2015 (the
"Base Year").



Project Cost Base: The Project Costs per rentable square foot incurred by
Landlord and attributable to the Base Year.


Expense Recovery Period: Every twelve month period during the Term (or portion
thereof during the first and last Lease years) ending June 30.


8.
Floor Area of Premises: approximately 9,361 rentable square feet (comprised of
7,270 rentable square feet for Suite 1150 and 2,091 rentable square feet for
Suite 490) (Landlord and Tenant stipulate and agree that the Floor Area of
Premises is correct).



Floor Area of Building: approximately 298,673 rentable square feet


9.
Security Deposit: $28,888.00



10.
Broker(s): Irvine Realty Company ("Landlord's Broker") is the agent of Landlord
exclusively and Studley / Irvine ("Tenant's Broker") is the agent of Tenant
exclusively



11.
Parking: Tenant shall have the right but not the obligation to utilize up to 32
unreserved parking passes in accordance with the provisions set forth in
Exhibit F to this Lease.








--------------------------------------------------------------------------------





12.
Address for Payments and Notices:



LANDLORD
TENANT
Payment Address:


THE IRVINE COMPANY LLC
PO Box #846329
Los Angeles, CA 90084-6329


Notice Address:


THE IRVINE COMPANY LLC
19900 MacArthur Boulevard, Suite 100
Irvine, CA, 92612
Attn: Property Manager


with a copy of notices to:


THE IRVINE COMPANY LLC
550 Newport Center Drive
Newport Beach, CA 92660
Attn: Senior Vice President, Property Operations
Irvine Office Properties
5 ARCHES, LLC
19800 MacArthur Boulevard, Suite 1150
Irvine, CA 92612
Attn: Shawn Miller



13.
List of Lease Exhibits (all exhibits, riders and addenda attached to this Lease
are hereby incorporated into and made a part of this Lease):



Exhibit A        Description of Premises
Exhibit B        Operating Expenses
Exhibit C        Utilities and Services
Exhibit D        Tenant’s Insurance
Exhibit E        Rules and Regulations
Exhibit F        Parking
Exhibit G        Additional Provisions
Exhibit X        Work Letter


ARTICLE 2. PREMISES


2.1. LEASED PREMISES. Landlord leases to Tenant and Tenant leases from Landlord
the Premises shown in Exhibit A (the “Premises”), containing approximately the
floor area set forth in Item 8 of the Basic Lease Provisions (the “Floor Area”).
The Premises are located in the building identified in Item 2 of the Basic Lease
Provisions (the “Building”), which is a portion of the project described in
Item 2 (the “Project”).


2.2. ACCEPTANCE OF PREMISES. Tenant acknowledges that neither Landlord nor any
representative of Landlord has made any representation or warranty with respect
to the Premises, the Building or the Project or the suitability or fitness of
either for any purpose, except as set forth in this Lease. The taking of
possession or use of the Premises by Tenant for any purpose other than
construction shall conclusively establish that the Premises and the Building
were in satisfactory condition and in conformity with the provisions of this
Lease in all respects. Nothing contained in this Section 2.2 shall affect the
commencement of the Term or the obligation of Tenant to pay rent.


ARTICLE 3. TERM


3.1. GENERAL. The term of this Lease (“Term”) shall be for the period shown in
Item 5 of the Basic Lease Provisions. The Term shall commence (“Commencement
Date”) on the Commencement Date for Suite 1150. The Commencement Date for Suite
1150 shall be the earlier of (a) the date the Suite 1150 is deemed “ready for
occupancy” (as hereinafter defined) and possession thereof is delivered to
Tenant, or (b) the date Tenant commences its regular business activities within
Suite 1150. In no event shall the Commencement Date for Suite 1150 occur earlier
than May 1, 2015. The Commencement Date for Suite 490 shall be the earlier of
(a) the date the Suite 490 is deemed “ready for occupancy” and possession
thereof is delivered to Tenant, or (b) the date Tenant commences its regular
business activities within Suite 490. Promptly following request by Landlord,
the parties shall memorialize on a form provided by Landlord (the "Commencement
Memorandum") the actual Commencement Date and the expiration date





--------------------------------------------------------------------------------





(“Expiration Date") of this Lease; should Tenant fail to execute and return the
Commencement Memorandum to Landlord within 5 business days (or provide specific
written objections thereto within that period), then Landlord's determination of
the Commencement and Expiration Dates as set forth in the Commencement
Memorandum shall be conclusive. Suite 1150 and Suite 490 shall each be deemed
“ready for occupancy” when Landlord, to the extent applicable, has substantially
completed all the work required to be completed by Landlord pursuant to the Work
Letter attached to this Lease for each suite but for minor punch list matters,
and has obtained the requisite governmental approvals for Tenant’s occupancy in
connection with such work.


3.2. DELAY IN POSSESSION. If Landlord, for any reason whatsoever, cannot deliver
possession of the Premises to Tenant on or before the Estimated Commencement
Date for Suite 1150 or the Estimated Commencement Date for Suite 490 set forth
in Item 4 of the Basic Lease Provisions, this Lease shall not be void or
voidable nor shall Landlord be liable to Tenant for any resulting loss or
damage. However, Tenant shall not be liable for any rent for each suite until
the respective Commencement Date occurs as provided in Section 3.1 above, except
that if Landlord’s failure to substantially complete all work required of
Landlord pursuant to Section 3.1 above is attributable to any action or inaction
by Tenant (including without limitation any Tenant Delay described in the Work
Letter attached to this Lease), then each suite shall be deemed ready for
occupancy, and Landlord shall be entitled to full performance by Tenant
(including the payment of rent), as of the date Landlord would have been able to
substantially complete such work and deliver the Premises to Tenant but for
Tenant’s delay(s).


ARTICLE 4. RENT AND OPERATING EXPENSES


4.1. BASIC RENT. From and after the Commencement Date, Tenant shall pay to
Landlord without deduction or offset a Basic Rent for the Premises in the total
amount shown (including subsequent adjustments, if any) in Item 6 of the Basic
Lease Provisions (the “Basic Rent”). If the Commencement Date is other than the
first day of a calendar month, any rental adjustment shown in Item 6 shall be
deemed to occur on the first day of the next calendar month following the
specified monthly anniversary of the Commencement Date. The Basic Rent shall be
due and payable in advance commencing on the Commencement Date and continuing
thereafter on the first day of each successive calendar month of the Term, as
prorated for any partial month. No demand, notice or invoice shall be required.
An installment in the amount of 1 full month’s Basic Rent at the initial rate
specified in Item 6 of the Basic Lease Provisions shall be delivered to Landlord
concurrently with Tenant’s execution of this Lease, or at Landlord’s election,
within 5 business days following the full execution of this Lease (but in no
event later than the Commencement Date).


4.2. OPERATING EXPENSES. Tenant shall pay Tenant’s Share of Operating Expenses
in accordance with Exhibit B of this Lease.


4.3. SECURITY DEPOSIT. Concurrently with Tenant’s delivery of this Lease, or at
Landlord’s election, within 5 business days following the full execution of this
Lease (but in no event later than the Commencement Date), Tenant shall deposit
with Landlord the sum, if any, stated in Item 9 of the Basic Lease Provisions
(the “Security Deposit”), to be held by Landlord as security for the full and
faithful performance of Tenant’s obligations under this Lease, to pay any rental
sums, including without limitation such additional rent as may be owing under
any provision hereof, and to maintain the Premises as required by this Lease.
Upon any breach of the foregoing obligations by Tenant, Landlord may apply all
or part of the Security Deposit as full or partial compensation. If any portion
of the Security Deposit is so applied, Tenant shall within 5 days after written
demand by Landlord deposit cash with Landlord in an amount sufficient to restore
the Security Deposit to its original amount. Landlord shall not be required to
keep this Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on the Security Deposit. In no event may Tenant utilize
all or any portion of the Security Deposit as a payment toward any rental sum
due under this Lease. Any unapplied balance of the Security Deposit shall be
returned to Tenant or, at Landlord’s option, to the last assignee of Tenant’s
interest in this Lease within 30 days following the termination of this Lease
and Tenant's vacation of the Premises. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, or any similar or successor laws
now or hereafter in effect.


ARTICLE 5. USES


5.1. USE. Tenant shall use the Premises only for the purposes stated in Item 3
of the Basic Lease Provisions and for no other use whatsoever. Tenant shall not
do or permit anything to be done in or about the Premises which will in any way
interfere with the rights or quiet enjoyment of other occupants of the Building
or the Project, or use or allow the Premises to be used for any unlawful
purpose, nor shall Tenant permit any nuisance in the Premises or the Project.
Tenant shall comply at its expense with all present and future laws, ordinances
and requirements of all governmental authorities that pertain to Tenant or its
use of the Premises, and with all energy usage reporting





--------------------------------------------------------------------------------





requirements of Landlord. As of the date of this Lease, there has been no
inspection of the Building and Project by a Certified Access Specialist as
referenced in Section 1938 of the California Civil Code.


5.2. SIGNS. Landlord shall affix and maintain a sign (restricted solely to
Tenant’s name as set forth herein or such other name as Landlord may consent to
in writing) adjacent to the entry door of the Premises, together with a
directory strip listing Tenant's name as set forth herein in the lobby directory
of the Building. Tenant shall not place or allow to be placed any other sign,
decoration or advertising matter of any kind that is visible from the exterior
of the Premises.


5.3 HAZARDOUS MATERIALS. Tenant shall not generate, handle, store or dispose of
hazardous or toxic materials (as such materials may be identified in any
federal, state or local law or regulation) in the Premises or Project without
the prior written consent of Landlord. Tenant acknowledges that it has read,
understands and, if applicable, shall comply with the provisions of Exhibit H to
this Lease, if that Exhibit is attached.


ARTICLE 6. LANDLORD SERVICES


6.1. UTILITIES AND SERVICES. Landlord and Tenant shall be responsible to furnish
those utilities and services to the Premises to the extent provided in Exhibit
C, subject to the conditions and payment obligations and standards set forth in
this Lease. Landlord’s failure to furnish, or any interruption, diminishment or
termination of, services due to the application of laws, the failure of any
equipment, the performance of repairs, improvements or alterations, utility
interruptions or the occurrence of an event of force majeure (defined in Section
20.8) shall not render Landlord liable to Tenant, constitute a constructive
eviction of Tenant, give rise to an abatement of Rent, nor relieve Tenant from
the obligation to fulfill any covenant or agreement. However, if the Premises,
or a material portion of the Premises, are made untenantable for a period in
excess of 5 consecutive business days as a result of a service interruption or
repair that is reasonably within the control of Landlord to correct and through
no fault of Tenant and for reasons other than as contemplated in Article 11,
then Tenant, as its sole remedy, shall be entitled to receive an abatement of
Rent payable hereunder during the period beginning on the 6th consecutive
business day of the service interruption or repair and ending on the day the
service has been restored.


6.2. OPERATION AND MAINTENANCE OF COMMON AREAS. During the Term, Landlord shall
operate all Common Areas within the Building and the Project. The term “Common
Areas” shall mean all areas within the Building, Project and other buildings in
the Project which are not held for exclusive use by persons entitled to occupy
space.


6.3. USE OF COMMON AREAS. The occupancy by Tenant of the Premises shall include
the use of the Common Areas in common with Landlord and with all others for
whose convenience and use the Common Areas may be provided by Landlord, subject,
however, to compliance with Rules and Regulations described in Article 17 below.
Landlord shall at all times during the Term have exclusive control of the Common
Areas, and may restrain or permit any use or occupancy. Landlord may temporarily
close any portion of the Common Areas for repairs, remodeling and/or
alterations, to prevent a public dedication or the accrual of prescriptive
rights, or for any other reasonable purpose.


ARTICLE 7. REPAIRS AND MAINTENANCE


7.1. TENANT’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12, Tenant at
its sole expense shall make all repairs necessary to keep the Premises and all
improvements and fixtures therein in good condition and repair, excepting
ordinary wear and tear. Tenant’s maintenance obligation shall include without
limitation all appliances, interior glass, doors, door closures, hardware,
fixtures, electrical, plumbing, fire extinguisher equipment and other equipment
installed in the Premises, together with any supplemental HVAC equipment
servicing only the Premises. Should Landlord or its management agent agree to
make a repair on behalf of Tenant and at Tenant’s request, Tenant shall promptly
reimburse Landlord as additional rent for all reasonable costs incurred
(including the standard supervision fee) upon submission of an invoice.


7.2. LANDLORD’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12, Landlord
shall provide service, maintenance and repair with respect to the heating,
ventilating and air conditioning (“HVAC”) equipment of the Building (exclusive
of any supplemental HVAC equipment servicing only the Premises) and shall
maintain in good repair the Common Areas, roof, foundations, footings, the
exterior surfaces of the exterior walls of the Building (including exterior
glass), and the structural, electrical, mechanical and plumbing systems of the
Building (including elevators, if any, serving the Building), except to the
extent provided in Section 7.1 above. Notwithstanding any provision of the
California Civil Code or any similar or successor laws to the contrary, Tenant
understands that it shall not make repairs at Landlord’s expense or by rental
offset. Except as provided in Section 11.1 and Article 12 below, there shall be
no abatement of





--------------------------------------------------------------------------------





rent and no liability of Landlord by reason of any injury to or interference
with Tenant’s business arising from the making of any repairs, alterations or
improvements to any portion of the Building, including repairs to the Premises,
nor shall any related activity by Landlord constitute an actual or constructive
eviction. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932, and Sections 1941 and 1942 of the California Civil
Code, or any similar or successor laws now or hereafter in effect.


7.3. ALTERATIONS. Except for cosmetic alteration projects that do not exceed
$10,000.00 during each calendar year and that do not affect the structural,
electrical or mechanical components or systems of the Building, are not visible
from the exterior of the Premises, do not change the basic floor plan of the
Premises, and utilize only Landlord’s building standard materials (which work
shall require notice to Landlord but not Landlord’s consent), Tenant shall make
no alterations, additions, decorations or improvements (collectively referred to
as “Alterations”) to the Premises without the prior written consent of Landlord.
Landlord may impose, as a condition to its consent, any commercially reasonable
requirements that Landlord in its discretion may deem reasonable or desirable.
Tenant shall use Landlord’s designated mechanical and electrical contractors,
obtain all required permits for the Alterations and shall perform the work in
compliance with all applicable laws, regulations and ordinances with contractors
reasonably acceptable to Landlord. Landlord shall be entitled to a supervision
fee in the amount of 5% of the cost of the Alterations. Landlord may elect to
cause its architect to review Tenant’s architectural plans, and the reasonable
cost of that review shall be reimbursed by Tenant. Should the Alterations
proposed by Tenant and consented to by Landlord change the floor plan of the
Premises, then Tenant shall, at its expense, furnish Landlord with as-built
drawings and CAD disks compatible with Landlord’s systems. Unless Landlord
otherwise agrees in writing, all Alterations affixed to the Premises, including
without limitation all Tenant Improvements constructed pursuant to the Work
Letter (except as otherwise provided in the Work Letter), but excluding moveable
trade fixtures and furniture, shall become the property of Landlord and shall be
surrendered with the Premises at the end of the Term, except that Landlord may,
by notice to Tenant given at least 30 days prior to the Expiration Date, require
Tenant to remove by the Expiration Date, or sooner termination date of this
Lease, all or any Alterations (including without limitation all telephone and
data cabling) installed either by Tenant or by Landlord at Tenant’s request
(collectively, the “Required Removables”). In connection with its removal of
Required Removables, Tenant shall repair any damage to the Premises arising from
that removal and shall restore the affected area to its pre-existing condition,
reasonable wear and tear excepted.


7.4. MECHANIC’S LIENS. Tenant shall keep the Premises free from any liens
arising out of any work performed, materials furnished, or obligations incurred
by or for Tenant. In the event that Tenant shall not, within 15 days following
the imposition of any lien, cause the lien to be released of record by payment
or posting of a proper bond in accordance with California Civil Code Section
8424 or any successor statute, Landlord shall have, in addition to all other
available remedies, the right to cause the lien to be released by any means it
deems proper, including payment of or defense against the claim giving rise to
the lien. All expenses so incurred by Landlord shall be reimbursed by Tenant
promptly following Landlord’s demand. Tenant shall give Landlord no less than 20
days’ prior notice in writing before commencing construction of any kind on the
Premises.


7.5. ENTRY AND INSPECTION. Landlord shall at all reasonable times and with
reasonable prior verbal notice, except in emergencies or to provide Building
services, have the right to enter the Premises to inspect them, to supply
services in accordance with this Lease, to make repairs and renovations as
reasonably deemed necessary by Landlord, and to submit the Premises to
prospective or actual purchasers or encumbrance holders (or, during the final
twelve months of the Term or when an uncured Default exists, to prospective
tenants), all without being deemed to have caused an eviction of Tenant and
without abatement of rent except as provided elsewhere in this Lease.


ARTICLE 8. SPACE PLANNING AND SUBSTITUTION


Landlord shall have the right, upon providing not less than 60 days written
notice, to move Tenant to other space of comparable size and quality on the 7th
floor or higher in the Building or in the Project. The new space shall be
provided with improvements of comparable quality to those within the Premises
and shall contain similar finishes as the Premises, approximately the same
rentable square footage as the Premises and approximately the same number of
work stations, offices, breakrooms and reception areas as are contained in the
Premises as of the date Tenant receives Landlord’s notice of relocation. The
total monthly Basic Rent for the new space shall in no event exceed the total
monthly Basic Rent for the Premises prior to the relocation and Tenant’s Share
for the new space shall in no event exceed Tenant’s Share for the Premises prior
to the relocation. Landlord shall pay the reasonable out-of-pocket costs to
relocate and reconnect Tenant’s personal property and equipment within the new
space. Landlord shall also reimburse Tenant for such other reasonable
out-of-pocket costs that Tenant may incur in connection with the relocation.
Within 10 days following request by Landlord, Tenant shall execute an amendment
to this Lease prepared by Landlord to memorialize the relocation.





--------------------------------------------------------------------------------







Notwithstanding the foregoing, if Landlord provides Tenant with a notice of
relocation and Tenant, in its reasonable judgment, determines that the new space
is not of reasonably comparable size and utility when compared to the Premises,
Tenant shall have the right to terminate this Lease by giving written notice of
termination to Landlord within 10 days after the date of Landlord's notice of
relocation to Tenant. Tenant’s notice of termination shall set forth the reasons
why Tenant believes the new space is not comparable to the Premises. Such
termination shall be effective 60 days after the date of Landlord's notice of
relocation, provided that Landlord, within 10 days after receipt of Tenant's
notice of termination, shall have the right to withdraw its notice of
relocation. In such event, this Lease shall continue in full force and effect as
if Landlord had never provided Tenant with a notice of relocation.


ARTICLE 9. ASSIGNMENT AND SUBLETTING


9.1. RIGHTS OF PARTIES. Tenant shall not, directly or indirectly, assign,
sublease, transfer or encumber any interest in this Lease or allow any third
party to use any portion of the Premises (collectively or individually, a
“Transfer”) without the prior written consent of Landlord, which consent shall
not be unreasonably withheld if Landlord does not exercise its recapture rights.
Tenant agrees that it is not unreasonable for Landlord to withhold consent to a
Transfer to a proposed assignee or subtenant who is an existing tenant or
occupant of the Building or Project or to a prospective tenant with whom
Landlord or Landlord's affiliate has been actively negotiating within the last
six (6) months. Within 30 days after receipt of executed copies of the transfer
documentation and such other information as Landlord may request, Landlord shall
either: (a) consent to the Transfer by execution of a consent agreement in a
form reasonably designated by Landlord; (b) refuse to consent to the Transfer;
or (c) recapture only the portion of the Premises that Tenant is proposing to
Transfer. Tenant hereby waives the provisions of Section 1995.310 of the
California Civil Code, or any similar or successor Laws, now or hereinafter in
effect, and all other remedies, including, without limitation, any right at law
or equity to terminate this Lease, on its own behalf and, to the extent
permitted under all applicable laws, on behalf of the proposed transferee. In no
event shall any Transfer release or relieve Tenant from any obligation under
this Lease, as same may be amended. Tenant shall pay Landlord a review fee of
$1,000.00 for Landlord’s review of any requested Transfer. Tenant shall pay
Landlord, as additional Rent, 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer.
For purposes herein, such transfer costs shall include all reasonable and
customary expenses directly incurred by Tenant attributable to the Transfer,
including brokerage fees, legal fees, construction costs, and Landlord’s review
fee. If Tenant is in Default, Landlord may require that all sublease payments be
made directly to Landlord, in which case Tenant shall receive a credit against
Rent in the amount of Tenant’s share of payments received by Landlord.


9.2. PERMITTED TRANSFER. Notwithstanding the foregoing, Tenant may assign this
Lease to a successor to Tenant by merger, consolidation or the purchase of
substantially all of Tenant’s assets, or assign this Lease or sublet all or a
portion of the Premises to an Affiliate (defined below), without the consent of
Landlord, provided that all of the following conditions are satisfied (a
“Permitted Transfer”): (i) Tenant is not then in Default hereunder; (ii) Tenant
gives Landlord written notice prior to such Permitted Transfer; and (iii) the
successor entity resulting from any merger or consolidation of Tenant or the
sale of all or substantially all of the assets of Tenant, has a net worth at the
time of the Permitted Transfer that is at least equal to the net worth of Tenant
immediately before the Permitted Transfer. “Affiliate” shall mean an entity
controlled by, controlling or under common control with Tenant.


ARTICLE 10. INSURANCE AND INDEMNITY


10.1. TENANT’S INSURANCE. Tenant, at its sole cost and expense, shall provide
and maintain in effect the insurance described in Exhibit D. Evidence of that
insurance must be delivered to Landlord prior to the Commencement Date.


10.2. TENANT’S INDEMNITY. To the fullest extent permitted by law, but subject to
Section 10.4 below, Tenant shall defend, indemnify and hold harmless Landlord
and Landlord’s agents, employees, lenders, and affiliates, from and against any
and all negligence, claims, liabilities, damages, costs or expenses arising
either before or after the Commencement Date which arise from or are caused by
Tenant’s use or occupancy of the Premises, the Building or the Common Areas of
the Project, or from the conduct of Tenant’s business, or from any activity,
work, or thing done, permitted or suffered by Tenant or Tenant’s agents,
employees, subtenants, vendors, contractors, invitees or licensees in or about
the Premises, the Building or the Common Areas of the Project, or from any
Default in the performance of any obligation on Tenant’s part to be performed
under this Lease, or from any act, omission or negligence on the part of Tenant
or Tenant’s agents, employees, subtenants, vendors, contractors, invitees or
licensees. Landlord may, at its option, require Tenant to assume Landlord’s
defense in any action covered by this Section 10.2 through counsel





--------------------------------------------------------------------------------





reasonably satisfactory to Landlord. Notwithstanding the foregoing, Tenant shall
not be obligated to indemnify Landlord against any liability or expense to the
extent it is ultimately determined that the same was caused by the negligence or
willful misconduct of Landlord, its agents, contractors or employees.


10.3. LANDLORD’S NONLIABILITY. Unless caused by the negligence or intentional
misconduct of Landlord, its agents, employees or contractors but subject to
Section 10.4 below, Landlord shall not be liable to Tenant, its employees,
agents and invitees, and Tenant hereby waives all claims against Landlord, its
employees and agents for loss of or damage to any property, or any injury to any
person, resulting from any condition including, but not limited to, acts or
omissions (criminal or otherwise) of third parties and/or other tenants of the
Project, or their agents, employees or invitees, fire, explosion, falling
plaster, steam, gas, electricity, water or rain which may leak or flow from or
into any part of the Premises or from the breakage, leakage, obstruction or
other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, electrical works or other fixtures in the Building, whether the
damage or injury results from conditions arising in the Premises or in other
portions of the Building. Notwithstanding anything to the contrary contained in
this Lease, in no event shall Landlord be liable for Tenant’s loss or
interruption of business or income (including without limitation, Tenant’s
consequential damages, lost profits or opportunity costs), or for interference
with light or other similar intangible interests.


10.4. WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives all rights
of recovery against the other on account of loss and damage occasioned to the
property of such waiving party to the extent that the waiving party is entitled
to proceeds for such loss and damage under any property insurance policies
carried or otherwise required to be carried by this Lease; provided however,
that the foregoing waiver shall not apply to the extent of Tenant’s obligation
to pay deductibles under any such policies and this Lease.


ARTICLE 11. DAMAGE OR DESTRUCTION


11.1. RESTORATION.


(a)    If the Building of which the Premises are a part is damaged as the result
of an event of casualty, then subject to the provisions below, Landlord shall
repair that damage as soon as reasonably possible unless Landlord reasonably
determines that: (i) the Premises have been materially damaged and there is less
than 1 year of the Term remaining on the date of the casualty; (ii) any
Mortgagee (defined in Section 13.1) requires that the insurance proceeds be
applied to the payment of the mortgage debt; or (iii) proceeds necessary to pay
the full cost of the repair are not available from Landlord’s insurance,
including without limitation earthquake insurance. Should Landlord elect not to
repair the damage for one of the preceding reasons, Landlord shall so notify
Tenant in the “Casualty Notice” (as defined below), and this Lease shall
terminate as of the date of delivery of that notice.


(b)    As soon as reasonably practicable following the casualty event but not
later than 60 days thereafter, Landlord shall notify Tenant in writing
(“Casualty Notice”) of Landlord’s election, if applicable, to terminate this
Lease. If this Lease is not so terminated, the Casualty Notice shall set forth
the anticipated period for repairing the casualty damage. If the anticipated
repair period exceeds 180 days and if the damage is so extensive as to
reasonably prevent Tenant’s substantial use and enjoyment of the Premises, then
either party may elect to terminate this Lease by written notice to the other
within 10 days following delivery of the Casualty Notice.


(c)    In the event that neither Landlord nor Tenant terminates this Lease
pursuant to Section 11.1(b), Landlord shall repair all material damage to the
Premises or the Building as soon as reasonably possible and this Lease shall
continue in effect for the remainder of the Term. Upon notice from Landlord,
Tenant shall assign or endorse over to Landlord (or to any party designated by
Landlord) all property insurance proceeds payable to Tenant under Tenant's
insurance with respect to any Alterations or any tenant improvements installed
by or for the benefit of Tenant. Within 15 days of demand, Tenant shall also pay
Landlord for any additional excess costs that are determined during the
performance of the repairs to such Alterations.


(d)    From and after the casualty event, the rental to be paid under this Lease
shall be abated in the same proportion that the Floor Area of the Premises that
is rendered unusable by the damage from time to time bears to the total Floor
Area of the Premises.


(e)    Notwithstanding the provisions of subsections (a), (b) and (c) of this
Section 11.1, but subject to Section 10.4, the cost of any repairs shall be
borne by Tenant, and Tenant shall not be entitled to rental abatement or
termination rights, if the damage is due to the fault or neglect of Tenant or
its employees, subtenants, contractors, invitees or representatives.





--------------------------------------------------------------------------------







11.2. LEASE GOVERNS. Tenant agrees that the provisions of this Lease, including
without limitation Section 11.1, shall govern any damage or destruction and
shall accordingly supersede any contrary statute or rule of law.


ARTICLE 12. EMINENT DOMAIN


Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Project which would have a material adverse effect on Landlord’s
ability to profitably operate the remainder of the Building. The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority. All compensation awarded
for a Taking shall be the property of Landlord. Tenant agrees that the
provisions of this Lease shall govern any Taking and shall accordingly supersede
any contrary statute or rule of law.


ARTICLE 13. SUBORDINATION; ESTOPPEL CERTIFICATE


13.1. SUBORDINATION. Tenant accepts this Lease subject and subordinate to any
mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently arising upon the Premises, the Building or the Project, and to
renewals, modifications, refinancings and extensions thereof (collectively
referred to as a “Mortgage”). The party having the benefit of a Mortgage shall
be referred to as a “Mortgagee.” This clause shall be self-operative, but upon
request from a Mortgagee, Tenant shall execute a commercially reasonable
subordination and attornment agreement in favor of the Mortgagee, provided such
agreement provides a non-disturbance covenant benefitting Tenant. Alternatively,
a Mortgagee shall have the right at any time to subordinate its Mortgage to this
Lease. Upon request, Tenant, without charge, shall attorn to any successor to
Landlord’s interest in this Lease in the event of a foreclosure of any mortgage.
Tenant agrees that any purchaser at a foreclosure sale or lender taking title
under a deed in lieu of foreclosure shall not be responsible for any act or
omission of a prior landlord, shall not be subject to any offsets or defenses
Tenant may have against a prior landlord, and shall not be liable for the return
of the Security Deposit not actually recovered by such purchaser nor bound by
any rent paid in advance of the calendar month in which the transfer of title
occurred; provided that (a) the foregoing shall not release the applicable prior
landlord from any liability for those obligations, and (b) Tenant shall continue
to receive the full benefit of having made such Security Deposit and/or prepaid
rent. Tenant acknowledges that Landlord’s Mortgagees and their
successors-in-interest are intended third party beneficiaries of this Section
13.1.


13.2. ESTOPPEL CERTIFICATE. Tenant shall, within 10 days after receipt of a
written request from Landlord, execute and deliver a commercially reasonable
estoppel certificate in favor of those parties as are reasonably requested by
Landlord (including a Mortgagee or a prospective purchaser of the Building or
the Project).


ARTICLE 14. DEFAULTS AND REMEDIES


14.1. TENANT’S DEFAULTS. In addition to any other event of default set forth in
this Lease, the occurrence of any one or more of the following events shall
constitute a “Default” by Tenant:


(a)    The failure by Tenant to make any payment of Rent required to be made by
Tenant, as and when due, where the failure continues for a period of five (5)
business days after written notice from Landlord to Tenant. The term “Rent” as
used in this Lease shall be deemed to mean the Basic Rent and all other sums
required to be paid by Tenant to Landlord pursuant to the terms of this Lease.


(b)    Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease (in which event the failure to perform by Tenant
within such time period shall be a Default), the failure or inability by Tenant
to observe or perform any of the covenants or provisions of this Lease to be
observed or performed by Tenant, other than as specified in any other subsection
of this Section 14.1, where the failure continues for a period of 30 days after
written notice from Landlord to Tenant specifying in reasonable detail the
nature and extent of the failure; provided, however, that if the nature of
Tenant’s obligation is such that more than 30 days are required for its
performance, then Tenant shall not be deemed to be in default if it commences
performance within the 30 day period and thereafter diligently pursues the cure
to completion.


T he notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law, and Landlord shall not be required to give any
additional notice under California Code of Civil Procedure Section 1161, or any
successor statute, in order to be entitled to commence an unlawful detainer
proceeding.





--------------------------------------------------------------------------------





14.2. LANDLORD’S REMEDIES.


(a)    Upon the occurrence of any Default by Tenant, then in addition to any
other remedies available to Landlord, Landlord may exercise the following
remedies:


(i)    Landlord may terminate Tenant’s right to possession of the Premises by
any lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. Such termination
shall not affect any accrued obligations of Tenant under this Lease. Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property. Landlord shall also be entitled to recover from
Tenant:


(1)    The worth at the time of award of the unpaid Rent which had been earned
at the time of termination;


(2)    The worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such loss that Tenant proves could have been reasonably avoided;


(3)    The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such loss
that Tenant proves could be reasonably avoided;


(4)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result from
Tenant’s default, including, but not limited to, the cost of recovering
possession of the Premises, commissions and other expenses of reletting,
including necessary repair, renovation, improvement and alteration of the
Premises for a new tenant, reasonable attorneys’ fees, and any other reasonable
costs; and


(5)    At Landlord’s election, all other amounts in addition to or in lieu of
the foregoing as may be permitted by law. Any sum, other than Basic Rent, shall
be computed on the basis of the average monthly amount accruing during the 24
month period immediately prior to Default, except that if it becomes necessary
to compute such rental before the 24 month period has occurred, then the
computation shall be on the basis of the average monthly amount during the
shorter period. As used in subparagraphs (1) and (2) above, the “worth at the
time of award” shall be computed by allowing interest at the rate of 10% per
annum. As used in subparagraph (3) above, the “worth at the time of award” shall
be computed by discounting the amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.


(ii)    Employ the remedy described in California Civil Code § 1951.4 (Landlord
may continue this Lease in effect after Tenant's breach and abandonment and
recover Rent as it becomes due, if Tenant has the right to sublet or assign,
subject only to reasonable limitations).


(b)    The various rights and remedies reserved to Landlord in this Lease or
otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same time.
No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or Default by
Tenant. The acceptance by Landlord of rent shall not be a (i) waiver of any
preceding breach or Default by Tenant of any provision of this Lease, other than
the failure of Tenant to pay the particular rent accepted, regardless of
Landlord’s knowledge of the preceding breach or Default at the time of
acceptance of rent, or (ii) a waiver of Landlord’s right to exercise any remedy
available to Landlord by virtue of the breach or Default. No payment by Tenant
or receipt by Landlord of a lesser amount than the rent required by this Lease
shall be deemed to be other than a partial payment on account of the earliest
due stipulated rent, nor shall any endorsement or statement on any check or
letter be deemed an accord and satisfaction and Landlord shall accept the check
or payment without prejudice to Landlord’s right to recover the balance of the
rent or pursue any other remedy available to it. Tenant hereby waives any right
of redemption or relief from forfeiture under California Code of Civil Procedure
Section 1174 or 1179, or under any successor statute, in the event this Lease is
terminated by reason of any Default by Tenant. No act or thing done by Landlord
or Landlord’s agents during the Term shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender shall be valid
unless in writing and signed by Landlord.


14.3. LATE PAYMENTS. Any Rent due under this Lease that is not paid to Landlord
within 5 business days of the date when due shall bear interest at the maximum
rate permitted by law from the date due until fully paid and if





--------------------------------------------------------------------------------





any Rent due from Tenant shall not be received by Landlord or Landlord’s
designee within 5 days after the date due, then Tenant shall pay to Landlord, in
addition to the interest, a late charge for each delinquent payment equal to the
greater of (i) 5% of that delinquent payment or (ii) $100.00.


14.4. DEFAULT BY LANDLORD. Landlord shall not be deemed to be in default in the
performance of any obligation under this Lease unless and until it has failed to
perform the obligation within 30 days after written notice by Tenant to Landlord
specifying in reasonable detail the nature and extent of the failure; provided,
however, that if the nature of Landlord’s obligation is such that more than 30
days are required for its performance, then Landlord shall not be deemed to be
in default if it commences performance within the 30 day period and thereafter
diligently pursues the cure to completion.


14.5. EXPENSES AND LEGAL FEES. Should either Landlord or Tenant bring any action
in connection with this Lease, the prevailing party shall be entitled to recover
as a part of the action its reasonable attorneys’ fees, and all other reasonable
costs. The prevailing party for the purpose of this paragraph shall be
determined by the trier of the facts.


14.6. WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.


(a)    LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD THE
ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHT TO TRIAL BY JURY, AND
EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.


(b)    In the event that the jury waiver provisions of Section 14.6 (a) are not
enforceable under California law, then, unless otherwise agreed to by the
parties, the provisions of this Section 14.6 (b) shall apply. Landlord and
Tenant agree that any disputes arising in connection with this Lease (including
but not limited to a determination of any and all of the issues in such dispute,
whether of fact or of law) shall be resolved (and a decision shall be rendered)
by way of a general reference as provided for in Part 2, Title 8, Chapter 6 (§§
638 et. seq.) of the California Code of Civil Procedure, or any successor
California statute governing resolution of disputes by a court appointed
referee. Nothing within this Section 14.6 shall apply to an unlawful detainer
action.


14.7. SATISFACTION OF JUDGMENT. The obligations of Landlord do not constitute
the personal obligations of the individual partners, trustees, directors,
officers, members or shareholders of Landlord or its constituent partners or
members. Should Tenant recover a money judgment against Landlord, such judgment
shall be satisfied only from the interest of Landlord in the Project and out of
the rent or other income from such property receivable by Landlord, and no
action for any deficiency may be sought or obtained by Tenant.


ARTICLE 15. END OF TERM


15.1. HOLDING OVER. If Tenant holds over for any period after the Expiration
Date (or earlier termination of the Term), such tenancy shall constitute a
tenancy at sufferance only and possession shall be subject to all of the terms
of this Lease, except that the monthly rental shall be 150% of the total monthly
rental for the month immediately preceding the date of termination. The
acceptance by Landlord of monthly hold-over rental in a lesser amount shall not
constitute a waiver of Landlord's right to recover the full amount due unless
otherwise agreed in writing by Landlord. If Tenant fails to surrender the
Premises upon the expiration of this Lease despite demand to do so by Landlord,
Tenant shall indemnify and hold Landlord harmless from all loss or liability,
including without limitation, any claims made by any succeeding tenant relating
to such failure to surrender. The foregoing provisions of this Section 15.1 are
in addition to and do not affect Landlord’s right of re-entry or any other
rights of Landlord under this Lease or at law.


15.2. SURRENDER OF PREMISES; REMOVAL OF PROPERTY. Upon the Expiration Date or
upon any earlier termination of this Lease, Tenant shall quit and surrender
possession of the Premises to Landlord in as good order, condition and repair as
when received or as hereafter may be improved by Landlord or Tenant, reasonable
wear and tear and repairs which are Landlord’s obligation excepted, and shall
remove or fund to Landlord the cost of removing all wallpapering, voice and/or
data transmission cabling installed by or for Tenant and Required Removables,
together with all personal property and debris, and shall perform all work
required under Section 7.3 of this Lease. If Tenant





--------------------------------------------------------------------------------





shall fail to comply with the provisions of this Section 15.2, Landlord may
effect the removal and/or make any repairs, and the cost to Landlord shall be
additional rent payable by Tenant upon demand.


ARTICLE 16. PAYMENTS AND NOTICES


All sums payable by Tenant to Landlord shall be paid, without deduction or
offset, in lawful money of the United States to Landlord at its address set
forth in Item 12 of the Basic Lease Provisions, or at any other place as
Landlord may designate in writing. Unless this Lease expressly provides
otherwise, all payments shall be due and payable within 5 business days after
demand. All payments requiring proration shall be prorated on the basis of the
number of days in the pertinent calendar month or year, as applicable. Any
notice, election, demand, consent or approval to be given or other document to
be delivered by either party to the other may be delivered to the other party,
at the address set forth in Item 12 of the Basic Lease Provisions, by personal
service or by any courier or “overnight” express mailing service. Either party
may, by written notice to the other, served in the manner provided in this
Article, designate a different address. The refusal to accept delivery of a
notice, or the inability to deliver the notice (whether due to a change of
address for which notice was not duly given or other good reason), shall be
deemed delivery and receipt of the notice as of the date of attempted delivery.


ARTICLE 17. RULES AND REGULATIONS


Tenant agrees to comply with the Rules and Regulations attached as Exhibit E,
and any reasonable and nondiscriminatory amendments, modifications and/or
additions as may be adopted by Landlord from time to time.


ARTICLE 18. BROKER’S COMMISSION


The parties recognize as the broker(s) who negotiated this Lease the firm(s)
whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease. Tenant
agrees to indemnify and hold Landlord harmless from any cost, expense or
liability (including reasonable attorneys’ fees) for any compensation,
commissions or charges claimed by any other real estate broker or agent employed
or claiming to represent or to have been employed by Tenant in connection with
the negotiation of this Lease.


ARTICLE 19. TRANSFER OF LANDLORD’S INTEREST


Landlord shall have the right to transfer and assign, in whole or in part, all
of its ownership interest, rights and obligations in the Building, Project or
Lease, including the Security Deposit, and upon transfer Landlord shall be
released from any further obligations hereunder, and Tenant agrees to look
solely to the successor in interest of Landlord for the performance of such
obligations and the return of any Security Deposit.


ARTICLE 20. INTERPRETATION


20.1. NUMBER. Whenever the context of this Lease requires, the words “Landlord”
and “Tenant” shall include the plural as well as the singular.


20.2. JOINT AND SEVERAL LIABILITY. If more than one person or entity is named as
Tenant, the obligations imposed upon each shall be joint and several and the act
of or notice from, or notice or refund to, or the signature of, any one or more
of them shall be binding on all of them with respect to the tenancy of this
Lease, including, but not limited to, any renewal, extension, termination or
modification of this Lease.


20.3. SUCCESSORS. Subject to Sections 13.1 and 22.1 and to Articles 9 and 19 of
this Lease, all rights and liabilities given to or imposed upon Landlord and
Tenant shall extend to and bind their respective heirs, executors,
administrators, successors and assigns. Nothing contained in this Section 20.3
is intended, or shall be construed, to grant to any person other than Landlord
and Tenant and their successors and assigns any rights or remedies under this
Lease.


20.4. TIME OF ESSENCE. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.


20.5. CONTROLLING LAW/VENUE. This Lease shall be governed by and interpreted in
accordance with the laws of the State of California.





--------------------------------------------------------------------------------







20.6. SEVERABILITY. If any term or provision of this Lease, the deletion of
which would not adversely affect the receipt of any material benefit by either
party or the deletion of which is consented to by the party adversely affected,
shall be held invalid or unenforceable to any extent, the remainder of this
Lease shall not be affected and each term and provision of this Lease shall be
valid and enforceable to the fullest extent permitted by law.


20.7. WAIVER. One or more waivers by Landlord or Tenant of any breach of any
term, covenant or condition contained in this Lease shall not be a waiver of any
subsequent breach of the same or any other term, covenant or condition. Consent
to any act by one of the parties shall not be deemed to render unnecessary the
obtaining of that party’s consent to any subsequent act. No breach of this Lease
shall be deemed to have been waived unless the waiver is in a writing signed by
the waiving party.


20.8. INABILITY TO PERFORM. In the event that either party shall be delayed or
hindered in or prevented from the performance of any work or in performing any
act required under this Lease by reason of any cause beyond the reasonable
control of that party, then the performance of the work or the doing of the act
shall be excused for the period of the delay and the time for performance shall
be extended for a period equivalent to the period of the delay. The provisions
of this Section 20.8 shall not operate to excuse Tenant from the prompt payment
of Rent.


20.9. ENTIRE AGREEMENT. This Lease constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings related to the
Premises. This Lease may be modified only by a written agreement signed by
Landlord and Tenant.


20.10. QUIET ENJOYMENT. Upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
and subject to the other provisions of this Lease, Tenant shall have the right
of quiet enjoyment and use of the Premises for the Term without hindrance or
interruption by Landlord or any other person claiming by or through Landlord.


20.11. SURVIVAL. All covenants of Landlord or Tenant which reasonably would be
intended to survive the expiration or sooner termination of this Lease,
including without limitation any warranty or indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.


ARTICLE 21. EXECUTION


21.1. COUNTERPARTS; DIGITAL SIGNATURES.  This Lease may be executed in one or
more counterparts, each of which shall constitute an original and all of which
shall be one and the same agreement. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Lease, if applicable, reflecting the execution of one
or both of the parties, as a true and correct original.


21.2. CORPORATE AND PARTNERSHIP AUTHORITY. Tenant represents and warrants to
Landlord, and agrees, that each individual executing this Lease on behalf of
Tenant is authorized to do so on behalf of Tenant.


21.3. EXECUTION OF LEASE; NO OPTION OR OFFER. The submission of this Lease to
Tenant shall be for examination purposes only, and shall not constitute an offer
to or option for Tenant to lease the Premises unless and until Landlord has
executed and delivered this Lease to Tenant.


21.4     BROKERS. By the execution of this Lease, each of Landlord and Tenant
hereby acknowledge and confirm (a) receipt of a copy of a Disclosure Regarding
Real Estate Agency Relationship conforming to the requirements of California
Civil Code 2079.16, and (b) the agency relationships specified in Section 10 of
the Basic Lease Provisions, which acknowledgement and confirmation is expressly
made for the benefit of Tenant’s Broker identified in Section 10 of the Basic
Lease Provisions.  If there is no Tenant’s Broker so identified in Section 10 of
the Basic Lease Provisions, then such acknowledgement and confirmation is
expressly made for the benefit of Landlord’s Broker.  By the execution of this
Lease, Landlord and Tenant are executing the confirmation of the agency
relationships set forth in Section 10 of the Basic Lease Provisions.


ARTICLE 22. MISCELLANEOUS


22.1. MORTGAGEE PROTECTION. No act or failure to act on the part of Landlord
which would otherwise entitle Tenant to be relieved of its obligations hereunder
or to terminate this Lease shall result in such a release or termination





--------------------------------------------------------------------------------





unless (a) Tenant has given notice by registered or certified mail to any
Mortgagee of a Mortgage covering the Building whose address has been furnished
to Tenant and (b) such Mortgagee is afforded a reasonable opportunity to cure
the default by Landlord. Tenant shall comply with any written directions by any
Mortgagee to pay Rent due hereunder directly to such Mortgagee without
determining whether a default exists under such Mortgagee’s Mortgage.


22.2. SDN LIST. Tenant hereby represents and warrants that neither Tenant nor
any officer, director, employee, partner, member or other principal of Tenant
(collectively, "Tenant Parties") is listed as a Specially Designated National
and Blocked Person ("SDN") on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC). In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate this Lease
immediately upon written notice to Tenant.


22.3. FITNESS CENTER AND SHOWER FACILITY.  Subject to the provisions of this
Section 22.3, so long as Tenant is not in Default under this Lease, and provided
Tenant’s employees execute Landlord’s standard waiver of liability form and pay
the applicable one time or monthly fee, if any, then Tenant’s employees (the
“Fitness Center Users”) shall be entitled to use the fitness center (the
“Fitness Center”) and the shower facility (the “Shower Facility”) located at the
Project.  No separate charges shall be assessed to Fitness Center Users for the
use of the Fitness Center (with the exception of towel/laundry fees, if any)
during the initial Term of this Lease, provided, however, that the costs of
operating, maintaining and repairing the Fitness Center shall be included as
part of Operating Expenses.  The use of the Fitness Center and Shower Facility
shall be subject to the reasonable rules and regulations (including rules
regarding hours of use) established from time to time by Landlord.  Landlord and
Tenant acknowledge that the use of the Fitness Center by the Fitness Center
Users shall be at their own risk and that the terms and provisions of Section
10.2 of this Lease shall apply to Tenant and the Fitness Center User’s use of
the Fitness Center.  Tenant acknowledges that the provisions of this Section
shall not be deemed to be a representation by Landlord that Landlord shall
continuously maintain the Fitness Center (or any other fitness facility) and
Shower Facility throughout the Term of this Lease, and Landlord shall have the
right, at Landlord’s sole discretion, to expand, contract, eliminate or
otherwise modify the Fitness Center. No expansion, contraction, elimination or
modification of the Fitness Center, and no termination of Tenant’s or the
Fitness Center Users’ rights to the Fitness Center shall entitle Tenant to an
abatement or reduction in Basic Rent constitute a constructive eviction, or
result in an event of default by Landlord under this Lease. Tenant hereby
voluntarily releases, discharges, waives and relinquishes any and all actions or
causes of action for personal injury or property damage occurring to Tenant or
its employees or agents arising as a result of the use of the Fitness Center and
Shower Facility, or any activities incidental thereto, wherever or however the
same may occur, and further agrees that Tenant will not prosecute any claim for
personal injury or property damage against Landlord or any of its officers,
agents, servants or employees for any said causes of action.  It is the
intention of Tenant with respect to the Fitness Center and Shower Facility to
exempt and relieve Landlord from liability for personal injury or property
damage caused by negligence.





--------------------------------------------------------------------------------









LANDLORD:


THE IRVINE COMPANY LLC,
a Delaware limited liability company






By /s/ Steven M. Case [[Tenant 1 Signature]]


Name: Steven M. Case [[Tenant 1 Name]]
Title: EVP [[Tenant 1 Title]]
Executor 1 Signature]]


[[Executor 1 Name]]
[[Executor 1 Title Line 1]]
[[Executor 1 Title Line 2]]








 [Executor 2 Signature]]


[[Executor 2 Name]]
[[Executor 2 Title Line 1]]
[[Executor 2 Title Line 2]]








[[ReviewerInitial1]]
TENANT:


5 ARCHES, LLC,
a California limited liability company






By /s/ Gene Clark [[Tenant 1 Signature]]


Name: Gene Clark [[Tenant 1 Name]]
Title: Member [[Tenant 1 Title]]
















